DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 07/29/2021.

Specification
3.       The amendment to the title dated 07/29/2021 is acknowledged.

Claim Interpretation 
4.       It is noted that the claims have been amended to recite specific hardware to perform the claimed operations. Thus, the present claimed arrangement is not interpreted under 35 USC 112(f).

Status of Claims
5.        Claims 1-16 are pending in this application.  
	Claims 1-10, and 15 are currently amended.
	Claim 16 is newly added.

Response to Arguments
6.        Regarding Applicant’s Argument (page 9, line 12 – page 11, line 14):

“Hardy merely teaches that the network printer broadcasts identifier to the client device. The client device sends the identifier to the management service. The management service identifies whether the location of the client device is at the location of the network printer using the identifier received by the management service. 
In other words, the one who performs the identification whether the location of the client device is at the location of the network printer is the management service instead of the client device. 
In contrast, as recited in claim 1, Hardy does not teach that the client device estimates the place where the user is positioned.  Specifically, Hardy does not teach that the client device estimates the place where the user is positioned using the identification information obtained by the client device. The identification information is included in the receivable radio waves. 
In addition, Jacques cannot fill deficiency of Hardy to disclose the aforementioned features. 
Thus, claim 1 traverse rejection of Office Action under 35 U.S.C 103, and withdrawal of rejection to claim 1 is respectfully requested. 
Regarding the independent claims 14 and 15, as 14 8 and 15 recite similar limitations as recited in claim 1, for the same rationales set forth above for traversal of claim 1, claims 14 and 15 also traverse the rejections of the Office.”


Generally speaking, Hardy teaches the detection of network printers by a client device such as a smartphone.  Hardy’s network printer can transmit/broadcast via low-energy Bluetooth an identifier which is unique to that specific printer, such that if a smartphone is within a predefined proximity of the network printer, the printing device can be used by the smartphone after authentication ([0061-0062]).
Applicant argues that ‘the performing the identification…is the management service instead of the client device’ which is shown in Fig. 7 step 733 (‘client device 106 sends identifier to management service 115).   Hardy also teaches at ¶ [0071] wherein “In another example, if the client device 106 detects the identifier 150, it can be assumed that the user is within a predefined distance of the network printer 109.” (with emphasis).
Applicant’s argument is not persuasive as Hardy is not limited to the flowchart of Fig. 7, but as pointed out above, that if the smartphone detects the Bluetooth identifier from the printer that the smartphone is assumed to be near the printing device.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-3, 9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hardy (US 2018/0063373) in view of St. Jacques, JR. et al. (US 2011/0058202).

Regarding Claim 1:
Hardy discloses an information processing apparatus (Fig. 1 ‘client device 106’ such as a smartphone [0034-0035]) comprising: 
a controller configured to:
provide a certain service to a user (e.g. Fig. 1 “client applications 155 can include device management applications, enterprise applications, social networking applications, word processors, spreadsheet applications, media player applications, or other applications.” [0035]); 
(e.g. “the client device 106 includes a Wi-Fi receiver capable of detecting an identifier 150 broadcast from a Wi-Fi transmitter 600 in the form of a service set identifier ( SSID).” [0061]); and 
provide information how a user is able to use the service (e.g. Fig. 8 “a print dialog box 800 is shown that can be rendered in a user interface 169 for display on a client device 106...In one example, a driver can be installed on a client device 106 to manage network-based print operations for the client device 106. Any print operations used in association with that driver can be communicated to the computing environment 103 for network-based print operations. For instance, in the print dialog box 800, the user can select "AlphaCo Network Print Service" in dropdown box 803, as opposed to selecting individual network printers 109 from the dropdown box 803.” [0077-0078]), 
the place where the user is positioned being estimated by the identification information that has been obtained (“For example, in embodiments where the identifier 150 is broadcast using Wi-Fi, the agent application 118 can measure a signal strength of the SSID in decibels and communicate the signal strength to the management service 115. In another example, if the client device 106 detects the identifier 150, it can be assumed that the user is within a predefined distance of the network printer 109.” [0071]; “the client device 106 can send the identifier 150 to the management service 115. The identifier 150 can be used by the management service 115 or the network print spooler 145 to identify that the user is at a location of the network printer 109. In other examples, the identifier 150 can be used to identify a print operation for the user. In either scenario, the identifier 150 and an identity of the client device 106 can be used to locate one or more print operations being assigned to the network printer 109. To this end, the management service 115 is capable of identifying whether a user is within a predefined distance of a network printer 109 authorized for use by the user.” [0073]).

Hardy does not expressly disclose provide information how a user is able to use the service if a place where the user is positioned is not a place where the service is available.
St. Jacques discloses provide information how a user is able to use the service if a place where the user is positioned is not a place where the service is available (St. .
Hardy in view of St. Jacques are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of choosing a printer based on the user’s location.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose provide information how a user is able to use the service if a place where the user is positioned is not a place where the service is available.  The suggestion/motivation for doing so is “that a need exists for an improved method and system for matching distributed users with distributed MFDs.” as disclosed by St. Jacques in the background of invention.  St. Jacques further discloses that “It is desirable to locate and check availability of the distributed MFDs in order to render documents from different locations with cost effective solutions.”  Therefore, it would have been obvious to combine Hardy with St. Jacques to obtain the invention as specified in claim 1.

Regarding Claim 2:
The proposed combination of Hardy in view of St. Jacques further discloses the information processing apparatus according to Claim 1, wherein, if the place where the user is positioned is not a place where the service is available, the controller is configured to provide information indicating an instruction to go to a place where the service is available (St. Jacques: Fig. 3 flowchart “The user 290 can, thereafter, be provided with turn-by-turn .
Hardy in view of St. Jacques are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of choosing a printer based on the user’s location.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein, if the place where the user is positioned is not a place where the service is available, the controller is configured to provide information indicating an instruction to go to a place where the service is available.  
The suggestion/motivation for doing so is to not lose an opportunity to render the job at a more suitable MFD that is installed close to the user such as a coffee shop or a grocery store as disclosed by St. Jacques in the background of invention.  Therefore, it would have been obvious to combine Hardy with St. Jacques to obtain the invention as specified in claim 2.

Regarding Claim 3:
The proposed combination of Hardy in view of St. Jacques further discloses the information processing apparatus according to Claim 2, wherein: 
the place where the user is positioned is a type of store where the user is positioned (St. Jacques: “MFDs are utilized in a wide variety of environments such as, for example, drug stores, libraries, computer labs and so forth.” [0003]); and if the store where the user is positioned is not a (St. Jacques: Fig. 3 flowchart “The user 290 can, thereafter, be provided with turn-by-turn directions to locate the selected MFDs, as depicted at block 330. In an unlikely event (e.g. loses connectivity, misses the heartbeat 240, runs out of toner, and so forth), the system 250 immediately notifies the user 290 and offers to reroute to the next nearest MFD that satisfies the job criterion 275 if the chosen MFD may become unavailable. The user can be authenticated by the MFD if the user 290 reaches the destination MFD, as indicated at block 335.” [0048]; e.g. “at more suitable MFD that are installed closer to the user or co-located with other tasks that the user may perform such as getting coffee or running errands.” [0003-0004]).

Hardy in view of St. Jacques are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of choosing a printer based on the user’s location.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein: the place where the user is positioned is a type of store where the user is positioned; and if the store where the user is positioned is not a store where the service is available, the controller is configured to provide information indicating an instruction to go to a store where the service is available.  The suggestion/motivation for doing so is to not lose an opportunity to render the job at a more suitable MFD that is installed close to the user such as a coffee shop or a grocery store as disclosed by St. Jacques in the background of invention.  Therefore, it would have been obvious to combine Hardy with St. Jacques to obtain the invention as specified in claim 3.

Regarding Claim 9:
(St. Jacques: “MFDs are utilized in a wide variety of environments such as, for example, drug stores, libraries, computer labs and so forth.” [0003]).
Hardy in view of St. Jacques are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of choosing a printer based on the user’s location.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the service is a service for using an image forming apparatus installed in a store.  The suggestion/motivation for doing so is “It is desirable to locate and check availability of the distributed MFDs in order to render documents from different locations with cost effective solutions.” as disclosed by St. Jacques in the background of invention.  Therefore, it would have been obvious to combine Hardy with St. Jacques to obtain the invention as specified in claim 9.

Regarding Claim 12:
The proposed combination of Hardy in view of St. Jacques further discloses the information processing apparatus according to Claim 1, wherein the identification information is an identifier for an access point of a wireless local area network (Hardy: “a network printer 109 can be associated with a transmitter 600 that can be used to control access to the network printer 109. In one example, the transmitter 600 wirelessly broadcasts an identifier 150a and 150b that can be unique to the network printer 109 or unique to a print operation. In some examples, the transmitter 600 is a component of the network printer 109. In further examples, the transmitter 600 can be in data communication with the network printer 109.” [0060]).

Regarding Claim 13:
The proposed combination of Hardy in view of St. Jacques further discloses the information processing apparatus according to Claim 12, wherein the identifier is a service set identifier for an access point of a wireless local area network (Hardy: “In another example, the client device 106 includes a Wi-Fi receiver capable of detecting an identifier 150 broadcast from a Wi-Fi transmitter 600 in the form of a service set identifier (SSID). Further, the identifier 150 can be encrypted, where the agent application 118 and/or the management service 115 is capable of decrypting the identifier 150 using a key or other cryptographic method.” [0061]).

Regarding Claim 14:
Hardy discloses a non-transitory computer readable medium storing a program causing a computer to execute a process (Fig. 1 ‘client device 106’ such as a smartphone [0034-0035]; “client devices 106 or devices comprising the computing environment 103 can include at least one processor circuit, for example, having a processor and at least one memory device, both of which couple to a local interface, respectively. The device can include, for example, at least one computer, a mobile device, smartphone, computing device, or like device.” [0091-0092]), the process comprising: 
obtaining identification information included in receivable radio waves (e.g. “the client device 106 includes a Wi-Fi receiver capable of detecting an identifier 150 broadcast from a Wi-Fi transmitter 600 in the form of a service set identifier ( SSID).” [0061]); and 
providing information how a user is able to use a certain service (e.g. Fig. 8 “a print dialog box 800 is shown that can be rendered in a user interface 169 for display on a client device 106...In one example, a driver can be installed on a client device 106 to manage network-based print operations for the client device 106. Any print operations used in association with that driver can be communicated to the computing environment 103 for network-based print operations. For instance, in the print dialog box 800, the user can select "AlphaCo Network Print Service" in dropdown box 803, as opposed to selecting individual network printers 109 from the dropdown box 803.” [0077-0078]; e.g. Fig. 1 “client applications 155 can include device management , the place where the user is positioned is estimated by the obtained identification information (“For example, in embodiments where the identifier 150 is broadcast using Wi-Fi, the agent application 118 can measure a signal strength of the SSID in decibels and communicate the signal strength to the management service 115. In another example, if the client device 106 detects the identifier 150, it can be assumed that the user is within a predefined distance of the network printer 109.” [0071]; “the client device 106 can send the identifier 150 to the management service 115. The identifier 150 can be used by the management service 115 or the network print spooler 145 to identify that the user is at a location of the network printer 109. In other examples, the identifier 150 can be used to identify a print operation for the user. In either scenario, the identifier 150 and an identity of the client device 106 can be used to locate one or more print operations being assigned to the network printer 109. To this end, the management service 115 is capable of identifying whether a user is within a predefined distance of a network printer 109 authorized for use by the user.” [0073]).
Hardy does not expressly disclose providing information how a user is able to use a certain service if a place where the user is positioned is not a place where the service is available.
St. Jacques discloses providing information how a user is able to use a certain service if a place where the user is positioned is not a place where the service is available. (St. Jacques: “The system 250 can immediately notify the user if the user selectable MFD becomes unavailable (e.g. loses connectivity and misses a heartbeat, runs out of toner, etc.). The system 250 can also offer to reroute to the next nearest MFD that satisfies the user's criterion 275 or allow the user 290 to resubmit the job 280 and search again utilizing the user's latest location information. The user 290 accesses the MFD matchmaking service and authenticates once the user 290 arrived at the destination MFD. For example, the user waves an RFID enabled employee ID near a sensor on the MFD, or logs in with a username and PIN.” [0045]).
Hardy in view of St. Jacques are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of choosing a printer based on the user’s location.  It would have been obvious to one of ordinary skill in the if a place where the user is positioned is not a place where the service is available.  The suggestion/motivation for doing so is “that a need exists for an improved method and system for matching distributed users with distributed MFDs.” as disclosed by St. Jacques in the background of invention.  St. Jacques further discloses that “It is desirable to locate and check availability of the distributed MFDs in order to render documents from different locations with cost effective solutions.”  Therefore, it would have been obvious to combine Hardy with St. Jacques to obtain the invention as specified in claim 14.

Regarding Claim 15:
Hardy discloses an information processing method comprising: 
providing a certain service to a user (e.g. Fig. 1 “client applications 155 can include device management applications, enterprise applications, social networking applications, word processors, spreadsheet applications, media player applications, or other applications.” [0035]); 
obtaining identification information included in receivable radio waves (e.g. “the client device 106 includes a Wi-Fi receiver capable of detecting an identifier 150 broadcast from a Wi-Fi transmitter 600 in the form of a service set identifier ( SSID).” [0061]); and 
informing means for providing information how a user is able to use the service provided by the providing means (e.g. Fig. 8 “a print dialog box 800 is shown that can be rendered in a user interface 169 for display on a client device 106...In one example, a driver can be installed on a client device 106 to manage network-based print operations for the client device 106. Any print operations used in association with that driver can be communicated to the computing environment 103 for network-based print operations. For instance, in the print dialog box 800, the user can select "AlphaCo Network Print Service" in dropdown box 803, as opposed to selecting individual network printers 109 from the dropdown box 803.” [0077-0078]), the place where the (“the client device 106 can send the identifier 150 to the management service 115. The identifier 150 can be used by the management service 115 or the network print spooler 145 to identify that the user is at a location of the network printer 109. In other examples, the identifier 150 can be used to identify a print operation for the user. In either scenario, the identifier 150 and an identity of the client device 106 can be used to locate one or more print operations being assigned to the network printer 109. To this end, the management service 115 is capable of identifying whether a user is within a predefined distance of a network printer 109 authorized for use by the user.” [0073]).

Hardy does not expressly disclose providing information how a user is able to use the service if a place where the user is positioned is not a place where the service is available.
St. Jacques discloses providing information how a user is able to use the service if a place where the user is positioned is not a place where the service is available. (St. Jacques: “The system 250 can immediately notify the user if the user selectable MFD becomes unavailable (e.g. loses connectivity and misses a heartbeat, runs out of toner, etc.). The system 250 can also offer to reroute to the next nearest MFD that satisfies the user's criterion 275 or allow the user 290 to resubmit the job 280 and search again utilizing the user's latest location information. The user 290 accesses the MFD matchmaking service and authenticates once the user 290 arrived at the destination MFD. For example, the user waves an RFID enabled employee ID near a sensor on the MFD, or logs in with a username and PIN.” [0045]).
Hardy in view of St. Jacques are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of choosing a printer based on the user’s location.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose providing information how a user is able to use the service if a place where the user is positioned is not a place where the service is available.  The suggestion/motivation for doing so is “that a need exists for an improved method and system for matching distributed users 

Regarding Claim 16:
The proposed combination of Hardy in view of St. Jacques further discloses the information processing apparatus according to Claim 1, wherein the controller of the information processing apparatus in which an application providing the service is installed (Fig. 1: Agent application 118) is configured to estimate the place where the user is positioned based on the identification information included in receivable radio waves (Hardy: “In one example, a distance from the network printer 109 (or the transmitter) can be determined using signal strength. For example, in embodiments where the identifier 150 is broadcast using Wi-Fi, the agent application 118 can measure a signal strength of the SSID in decibels and communicate the signal strength to the management service 115. In another example, if the client device 106 detects the identifier 150, it can be assumed that the user is within a predefined distance of the network printer 109.”

Allowable Subject Matter
12.	Claims 4-6 and 10 are allowed.
s 7-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	The following is a statement of reasons for the indication of allowable subject matter:

Regarding Claim 4:
The prior art of record fails to disclose or make obvious nor suggests in the claimed combinations the claimed subject matter of claim 1. In particular, the applied references do not disclose and would not have rendered obvious an information processing apparatus comprising: a controller that provide a certain service to a user; obtain identification information included in receivable radio waves; and provide information how a user is able to use the service if the identification information that has been obtained does not include identification information in radio waves transmitted from a place where the service is available.

Regarding Claim 5:
The prior art of record fails to disclose or make obvious nor suggests in the claimed combinations the claimed subject matter of claim 5, which depends from allowable claim 4. In particular, the applied references do not disclose and would not have rendered obvious the information processing apparatus according to Claim 4, wherein, if the identification information that has been obtained does not include identification information in radio waves transmitted from a place where the service is 

Regarding Claim 6:
The prior art of record fails to disclose or make obvious nor suggests in the claimed combinations the claimed subject matter of claim 6, which depends from allowable claim 5. In particular, the applied references do not disclose and would not have rendered obvious the information processing apparatus according to Claim 5, wherein: a place where the user is positioned is a type of store where the user is positioned, the place where the user is positioned is estimated by the identification information that has been obtained; and if the identification information that has been obtained includes identification information in radio waves transmitted from a store where the service is not available, the controller is configured to provide information indicating an instruction to go to a store where the service is available.

Regarding Claim 7:
The prior art of record fails to disclose or make obvious nor suggests in the claimed combinations the claimed subject matter of claim 7, which depends from allowable claim 1. In particular, the applied references do not disclose and would not have rendered obvious the information processing apparatus according to Claim 1, wherein, if the place where the user is positioned is not a place where the service is available, the controller is configured to provide information indicating an instruction to use a service which is available in the place where the user is currently positioned.

Regarding Claim 8:
The prior art of record fails to disclose or make obvious nor suggests in the claimed combinations the claimed subject matter of claim 8, which depends from allowable claim 7. In particular, the applied references do not disclose and would not have rendered obvious the information processing apparatus according to Claim 7, wherein the place where the user is positioned is a type of store where the user is positioned; and if the store where the user is positioned is not a store where the service provided by the providing unit is available, the informing unit provides information indicating an instruction to use a service which is available in the store where the user is positioned.

Regarding Claim 10:
The prior art of record fails to disclose or make obvious nor suggests in the claimed combinations the claimed subject matter of claim 10, which depends from allowable claim 6. In particular, the applied references do not disclose and would not have rendered obvious the information processing apparatus according to Claim 6, wherein the service is a service for using an image forming apparatus installed in a store.

Regarding Claim 11:
The prior art of record fails to disclose or make obvious nor suggests in the claimed combinations the claimed subject matter of claim 8, which depends from .
Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677